The opinion of the court was delivered January 7, 1854, by
Lewis, J.
— The Statute of 13 Edward I., chap. 31, gives a bill of exceptions where a party is “ impleaded,” and it was decided more than forty years ago, that the statute does not extend to “ the opinion of the court, in receiving or rejecting evidence upon motions for summary relief.” It may be taken “ on the trial of an issue before a jury,” but it will not lie to every opinion of the court. The evidence taken on a motion for summary relief is, therefore, not judicially before a court of error, *412and cannot be brought there, even if a bill of exceptions be sealed. Shortz v. Quigley, 1 Bin. 226. The power to entertain and decide upon motions for summary relief, is a necessary incident of jurisdiction. If an entry of satisfaction be made upon the record by mistake, by fraud, or by falsely personating the plaintiff, the court where the record is, has an undoubted right upon proof of the facts, on notice to the parties, to strike off such improper entry ; and its decision upon such evidence is the decision of a matter of fact, which is not the subject of review on writ of error.
Judgment affirmed.